Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 12, 2019

                                     No. 04-19-00364-CV

               TEXAS RESEARCH AND TECHNOLOGY FOUNDATION,
                                 Appellant

                                              v.

                                 VINTAGE OAKS, L.L.C.,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-06-25023-CV
                    Honorable Camile Glasscock Dubose, Judge Presiding

                                       ORDER
       The clerk’s record in this accelerated appeal was due June 7, 2019; however, the court
granted an extension of time until June 26, 2019, to file the record. The parties have filed an
agreed motion, asserting they have settled the matters in controversy and requesting the appeal
be abated pending execution of the final settlement documents.

        We grant the motion and abate the appeal for a period of thirty days. We order the
parties file a motion that disposes of this appeal in accordance with Texas Rule of Appellate
Procedure 42.1 or all of the appellants’ briefs by July 11, 2019.



                                                   ____________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court